EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Ms. Susan Moss (Reg. No. 72,913), on 7/20/2022. 

The application has been amended as follows: 
Please amend the claims filed on 06/30/2022 as follows. 
1-3. (Canceled)
4. (Currently Amended) A system for conducting one or more transactions between a merchant and one or more customers, the system comprising:
a customer-facing device comprising one or more first processors, a first display, a payment reader and first non-transitory computer-readable media storing first instructions that, when executed by the one or more first processors, cause the one or more first processors to perform first operations comprising:
presenting, while in a customer state, a customer user interface (UI) on the first display, wherein the customer UI is configured to facilitate one or more customer functionalities associated with the customer state; 
detecting a trigger event, wherein the trigger event comprises at least one of a change in orientation of at least a portion of the customer-facing device or a change in position of at least a portion of the customer-facing device; and
based at least in part on detecting the trigger event, transitioning from the customer state to a merchant state; and
a merchant-facing device coupled to the customer-facing device, the merchant-facing device comprising one or more second processors, a second display and second non-transitory computer-readable media storing second instructions that, when executed by the one or more second processors, cause the one or more second processors to perform second operations comprising:
presenting a first merchant UI, wherein the first merchant UI is configured to facilitate at least a first merchant functionality of a plurality of merchant functionalities including a first action;
determining that the customer-facing device has transitioned from the customer state to the merchant state; and
based on the determination, sending an instruction to the customer-facing device to present a second merchant UI, wherein the second merchant UI is configured to facilitate at least a second merchant functionality of the plurality of merchant functionalities including a second action associated with a transaction of the one or more transactions.
5. (Previously Presented) The system as claim 4 recites, wherein the merchant-facing device comprises a first merchant-facing device, the system further comprising a second merchant-facing device that comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device.

6. (Previously Presented) The system as claim 4 recites, wherein the merchant-facing device comprises a first merchant-facing device, wherein the first merchant-facing device is coupled to the customer-facing device at a first time and a second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time based at least in part on the customer-facing device providing a device identifier to the first merchant-facing device.
7. (Previously Presented) The system as claim 4 recites, wherein the second merchant UI comprises a projection.
8. (Previously Presented) The system as claim 4 recites, wherein the first action is associated with the transaction.
9. (Currently Amended) The system as claim 4 recites, wherein the transaction comprises a first transaction, and wherein the first action is associated with a second transaction that is different from the first transaction.
10. (Previously Presented) The system as claim 4 recites, wherein the customer-facing
device is a personal device of a customer of the one or more customers, and the second operations further comprising: 
temporarily provisioning the first instructions to the customer-facing device.
11. (Previously Presented) The system as claim 4 recites, wherein the merchant-facing device is a personal device of the merchant and the second instructions are temporarily provisioned by a remote system to the merchant-facing device.
12. (Previously Presented) The system as claim 4 recites, wherein the second merchant UI includes a first representation of the first merchant UI and a second representation of the customer UI, presented in a picture-in-picture (PIP) presentation.
13-32. (Canceled).
33. (Previously Presented) The system as claim 4 recites, wherein the merchant-facing device comprises a first merchant-facing device, and the second operations further comprising:
storing a first device identifier of the customer-facing device responsive to the first merchant-facing device having been coupled to the customer-facing device at a first time;
receiving a second device identifier of a second merchant-facing device; and
based at least in part on receiving the second device identifier, coupling the second merchant-facing device to the first merchant-facing device.
34. (Previously Presented) The system as claim 10 recites, the second operations further comprising:
determining a characteristic of a user profile associated with the personal device; and
temporarily provisioning the first instructions to the personal device based at least in part on the characteristic. 
35. (Currently Amended) A method comprising:
presenting, via a merchant application associated with a merchant-facing device associated with a merchant, a first merchant user interface (UI) on a display of the merchant-facing device, wherein the first merchant UI is configured to facilitate at least a first merchant functionality of a plurality of merchant functionalities including a first action;
presenting, via a customer application associated with a customer-facing device and while the customer-facing device is in a customer state, a customer UI on a display of the customer-facing device, wherein the customer UI is configured to facilitate one or more customer functionalities associated with the customer state;
detecting, by the customer application, a trigger event, wherein the trigger event comprises at least one of a change in orientation of at least a portion of the customer-facing device or a change in position of at least a portion of the customer-facing device;
based at least in part on detecting the trigger event, transitioning, by the customer application, the customer-facing device from the customer state to a merchant state;
determining, by the merchant application, that the customer-facing device has transitioned from the customer state to the merchant state; and
based on the determination, sending, by the merchant application to the customer-facing device, instructions to present a second merchant UI, wherein the second merchant UI is configured to facilitate at least a second merchant functionality of the plurality of merchant functionalities including a second action. 
36. (Previously Presented) The method as claim 35 recites, wherein the merchant-facing device comprises a first merchant-facing device, wherein the first merchant-facing device is coupled to the customer-facing device at a first time and a second merchant-facing device is coupled to the first merchant-facing device at a second time after the first time based at least in part on the customer-facing device providing a device identifier to the first merchant-facing device. 
37. (Previously Presented) The method as claim 36 recites, wherein the second merchant-facing device comprises at least one of firmware or hardware that is substantially identical to the first merchant-facing device.
38. (Previously Presented) The method as claim 35 recites, wherein the first action is associated with a transaction between the merchant and one or more customers.
39. (Previously Presented) The method as claim 38 recites, wherein the transaction comprises a first transaction, and wherein the second action is associated with a second transaction different from the first transaction.
40. (Previously Presented) A method comprising:
presenting, via a customer application associated with a customer-facing device and while the customer-facing device is in a customer state, a customer user interface (UI) on a display of the customer-facing device, wherein the customer UI is configured to facilitate one or more customer functionalities associated with the customer state;
detecting, by the customer application, a trigger event, wherein the trigger event comprises a movement of the customer-facing device;
based at least in part on detecting the trigger event, transitioning, by the customer application, the customer-facing device from the customer state to a merchant state; and
receiving, by the customer application and from a merchant application associated with a merchant-facing device of a merchant, instructions to present a merchant UI, wherein the instructions are based at least in part on the merchant application determining that the customer-facing device has transitioned from the customer state to the merchant state, and wherein the merchant UI is configured to facilitate at least one merchant functionality including an action associated with a transaction between the merchant and a customer.
41. (Previously Presented) The method as claim 40 recites, wherein the merchant UI is presented on the display of the customer-facing device.
42. (Previously Presented) The method as claim 40 recites, wherein the merchant UI comprises a projection.
43. (Previously Presented) The method as claim 40 recites, wherein the merchant-facing device comprises a first merchant-facing device, wherein the first merchant-facing device is coupled to the customer-facing device at a first time, and the method further comprising:
based at least in part on the merchant application receiving a device identifier from the customer-facing device, coupling, by the merchant application, a second merchant-facing device to the first merchant-facing device at a second time after the first time.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a system for conducting one or more transactions between a merchant and one or more customers and methods. Specifically, applicant teaches the system comprising a customer-facing device comprising one or more first processors, a first display, a payment reader and first non-transitory computer-readable media storing for processing first instructions comprising presenting, while in a customer state, a customer user interface (UI) on the first display, wherein the customer UI is configured to facilitate one or more customer functionalities associated with the customer state; a merchant-facing device coupled to the customer-facing device, the merchant-facing device comprising one or more second processors, a second display and second non-transitory computer-readable media storing second instructions that, when executed by the one or more second processors, cause the one or more second processors to perform second operations comprising: presenting a first merchant UL wherein the first merchant UI is configured to facilitate at least a first merchant functionality of a plurality of merchant functionalities including a first action, sending an instruction to the customer-facing device to present a second merchant UI, wherein the second merchant UI is configured to facilitate at least a second merchant functionality of the plurality of merchant functionalities including a second action associated with a transaction of the one or more transactions. However, this is taught by Parker (US 9,928,493: 5:12-26, 6:6-15, 8:41-57, 8:66-9:4, 10:9-16, 10:9-16, 10:50-54, 13:59-14:11, 14:42-48, 16:32-17:10; claims 1, 6). 
Furthermore, applicant teaches detecting a trigger event wherein the trigger event comprises at least one of a change in orientation of at least a portion of the customer-facing device or a change in position of at least a portion of the customer-facing device and transitioning from the customer state to a merchant state. However, this is taught by Voege (US 9,568,955B2: 4:5-9, 16:56-64, 17:20-26, 18:24-35).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
… the system comprising:
a customer-facing device…perform first operations comprising:
presenting, while in a customer state, a customer user interface (UI) on the first display, wherein the customer UI is configured to facilitate one or more customer functionalities associated with the customer state; 
detecting a trigger event wherein the trigger event comprises at least one of a change in orientation of at least a portion of the customer-facing device or a change in position of at least a portion of the customer-facing device; and
based at least in part on detecting the trigger event, transitioning from the customer state to a merchant state; and
a merchant-facing device coupled to the customer-facing device…perform second operations comprising:
…determining that the customer-facing device has transitioned from the customer state to the merchant state; and
based on the determination, sending an instruction to the customer-facing device to present a second merchant UI, wherein the second merchant UI is configured to facilitate at least a second merchant functionality of the plurality of merchant functionalities including a second action associated with a transaction of the one or more transactions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685